PER CURIAM.
Appellants, Stuart Subotnick and Anita Subotnick, appeal the trial court’s order granting Appellee, Woolems, Inc.’s, motion to strike the Subotnicks’ request for attorneys’ fees and costs filed upon the dismissal of Woolems’ complaint for lack of prosecution. We reverse because we find that the Subotnicks’ motion for attorneys’ fees and costs filed pursuant to Florida Rule of Civil Procedure 1.525 was filed within thirty days of this court’s determination that the trial court’s order was final.
As a result of this decision, we hereby direct the trial court to conduct a hearing to determine a reasonable amount of fees and costs.

Reversed.

WARNER, GROSS and HAZOURI, JJ„ concur.